

116 HR 8580 IH: Little Manatee Wild and Scenic River Act
U.S. House of Representatives
2020-10-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8580IN THE HOUSE OF REPRESENTATIVESOctober 13, 2020Mr. Buchanan introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Wild and Scenic Rivers Act to designate segments of the Little Manatee River as a component of the Wild and Scenic Rivers System, and for other purposes.1.Short titleThis Act may be cited as the Little Manatee Wild and Scenic River Act.2.Designation of wild and scenic river segments, Little Manatee River, FloridaSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:(231)Little Manatee River, Florida(A)In generalThe approximately 50-mile segment beginning at the source in southeastern Hillsborough County, Florida, downstream to the point at which the river enters Tampa Bay, including appropriate tributaries, to be administered by the Secretary of the Interior as a scenic river.(B)Set asideThe designation under this paragraph shall not include—(i)those portions lying within Manatee County, Florida, and being more particularly described as Parcel ID 247800059, Parcel ID 248200008 and Parcel ID 248100000; and(ii)South Fork.(C)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments designated by subparagraph (A) is withdrawn from all forms of—(i)entry, appropriation, or disposal under the public land laws;(ii)location, entry, and patent under the mining laws; and(iii)disposition under all laws relating to mineral and geothermal leasing or mineral materials..